Action for damages for personal injuries suffered by plaintiff as *991a consequence of a fall down a staircase in the common hall of a six-family apartment house in the city of Poughkeepsie, owned and controlled by the defendant. Judgment for the plaintiff reversed on the law and the facts, with costs, and the complaint dismissed on the law, with costs. Appeal from order denying motion to set aside the verdict dismissed, without costs. Plaintiff claimed that her heel caught on a brass strip on a landing at the top of a flight of stairs. The condition of which she makes complaint was not shown to be a negligent one. She herself did not discover the condition although she had washed down that portion of the staircase a few days before the accident. The most that any witness would say with respect to it was that there was a rise and elevation of the strip close to the banisters of about one-eighth of an inch. Such a condition is not negligent under the proof herein. (Campbell v. Resnick, 253 App. Div. 894.) Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.